Order issued November         98 , 2012




                                                In The
                                    (Court niApptats
                            JTi1tI Bistrirt of &rxas at Dallas
                                        No. 05-12-01175-CV


                                   SHAUN-BURGESS, Appellant
                                                  V.
                               CASTLE KEEPERS, INC., Appellee


                                              ORDER

         Because the clerk's record filed electronically October 1, 2012 is defective, and a corrected

record was filed November 14, 2012, we STRIKE the October 1st record from the record of this

cause.




                                                           —
                                                         ELI .• TH LANG-MI RS'
                                                         J